Title: To James Madison from William Madison, 3 December 1791
From: Madison, William
To: Madison, James


D: Sir
Richmond Decr 3 1791
The arguments on the subjects of the British debts are at length concluded and it is expected the Court will decide tomorrow. Judge Blair docs not set in the Cause. The Bill for reforming the inferior Courts is still before the House it has undergone several alteration & I apprehend will finally be rejected for the regulation will effect a great number of those who are to determine its fate. A Bill has been presented subjecting Lands to the payment of Debts hereafter contracted, the second reading was opposed by Mr Clark and a few others who in debate shewed they had never attended to the Bill, however I beleive the result will be that some few amendments be made & then published for the consideration of the People. I have written to Culpeper for Freneau’s subscr[i]ption paper which shall be forwarded to Philadelphia as soon as it comes to hand. I wish to suggest to you the renewal of a correspondence with Col Henry I am authorised, by a particular and intimate acquaintance of his, to say that such an intercourse will not only be extreemly acceptable but its decline is a subject of regret to Col Henry and his Lady. For my part I do not see any impropriety but on the other hand great advantage probally resulting from the communication as it is in his power to give you more information of the disposition of the different parts of the State than perhaps any other Man in it. I wish to know your sentiments on the subject and if you do not see any greater obstacle than I do I hope you will gratify the old gentleman. I remain yours Affectionately
Wm Madison
